Citation Nr: 0704288	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  01-09 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 





INTRODUCTION

The veteran had active service from November 1980 to November 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case returns to the Board following remands to the RO in 
May 2005 and August 2006.  


FINDINGS OF FACT

1.  Competent medical evidence of record demonstrates that 
the veteran's left knee disability is related to service.

2.  Competent medical evidence of record demonstrates that 
the veteran's right knee disability is related to service.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for a right knee disability is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Review of the record reveals a current diagnoses of bilateral 
mild degenerative arthrosis in the knees and suprapatellar 
synovial complex in the right knee.  The veteran was treated 
for bilateral knee pain while in service in April 1991.  The 
physician diagnosed the pain as secondary to inflammation of 
the ligaments due to overuse and prescribed a week of rest 
and application of topical Triethanolamine salicylate creams.  
There is no further evidence of treatment for the condition 
in service, although the veteran alleges that he experienced 
flare-ups approximately once per month, but self-treated the 
condition with anti-inflammatory cream rather than seek 
medical care from the physician.  Subsequent in-service 
physicals, including his July 2000 separation examination, 
found his lower extremities to be normal, although the 
veteran indicated in his July 2000 Report of Medical History 
that his knees were painful and difficult to stretch after 
standing in the same position for an extended period of time.  

In July 2001, the veteran began treatment with private 
physician Dr. A. R. Hudson, M.D., for chronic knee pain.  By 
correspondence dated November 2001, Dr. Hudson stated that 
the veteran had a significant amount of chondromalacia in 
both knees which results in swelling and tenderness after any 
type of physical exertion and opined that the condition was 
service connected because it did not suddenly appear after 
his separation from service.  

The veteran was afforded a VA joints examination in September 
2003 in which he was diagnosed with bilateral arthralgia of 
the knees with no loss of function due to pain.  The veteran 
was afforded another VA joints examination in June 2006 to 
determine the etiology of his bilateral knee disorder, in 
which the physician opined that the exact source of the 
veteran's ongoing complaints of knee pain is not clear and 
stated that he was unable to find anything in either the 
veteran's history or medical record that would give rise to 
service relation for the veteran's complaints of pain.  
Although the veteran was diagnosed with bilateral mild 
degenerative arthrosis in the knees and suprapatellar 
synovial complex in the right knee by a private radiologist 
in August 2005, the radiologist did not provide an opinion as 
to the disabilities' etiology.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, each medical opinion discussed 
above was offered by a qualified physician and was apparently 
based on the same information and evidence.  There is 
evidence of treatment of a bilateral knee condition in 
service with subsequent complaints of bilateral knee pain 
upon separation from service and treatment of a bilateral 
knee condition within one year of separation from service.  
Thus, the Board has no particular basis for favoring either 
opinion.  Therefore, the evidence is so evenly balanced as to 
require resolution of doubt in the appellant's favor.  38 
U.S.C.A. § 5107(b).  Accordingly, service connection for the 
claimed knee disorders is established.  The appeal is 
granted.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the VA's 
statutory obligations to notify and assist the veteran in the 
development of his claim.  The Board emphasizes that, given 
the favorable disposition of the appeal, any defect in notice 
or assistance found does not result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


